MacIntyre, P. J.
1. “It is not only the right but the duty of a reviewing or appellate court to raise the question of its jurisdiction in all cases in which there may be any doubt as to the existence of such jurisdiction.” Welborn v. State, 114 Ga. 793, 796 (40 S. E. 857); Davis v. State, 191 Ga. 558 (13 S. E. 2d, 351); Milner v. Sunbeam Heating Co., 44 Ga. App. 221 (2) (160 S. E. 822); Durrell v. White, 198 Ga. 253 (31 S. E. 2d, 461).
2. The only exception is to the overruling of a general demurrer to the petition. The demurrer was overruled May 3, 1951, and exceptions pendente lite were filed, allowed, and certified on May 5, 1951. On May 21, 1951, the present bill of exceptions, assigning error solely upon the exceptions pendente lite, was presented and certified. Held'.
While the losing party, under repeated rulings of the Supreme Court and this court, has the option of having reviewed a judgment on demurrer by a direct bill of exceptions or to have certified and filed exceptions pendente lite, if the latter course be pursued, the ruling on demurrer becomes a pendente lite ruling which is reviewable only after the termination of the case and in a bill of exceptions assigning error on the final judgment. Crews v. Crews, 207 Ga. 273 (61 S. E. 2d, 144); Durrence v. Waters, 140 Ga. 762 (79 S. E. 841); Newton v. Roberts, 163 Ga. 135 (135 S. E. 505); Gilbert v. Tippens, 183 Ga. 497 (188 S. E. 699); Smith v. Barksdale, 199 Ga. 723 (35 S. E. 2d, 149); Kumpe v. Hudgins, 39 Ga. App. 788 (149 S. E. 56); Bearden v. Longino, 181 Ga. 807 (184 S. E. 319); Rabhan v. Rabhan, 185 Ga. 355 (195 S. E. 193); Womack v. Williford, 194 Ga. 688 (22 S. E. 2d 519); Kronstadt v. Ray, 201 Ga. 312 (39 S. E. 2d, 664); Story v. City of Macon, 203 Ga. 105 (45 S. E. 2d, 196); Simpson v. Simpson, 204 Ga. 344 (49 S. E. 2d, 898); Verner v. DeKalb County, 207 Ga. 436 (61 S. E. 2d, 921). It follows that the writ of error in the instant case is prematurely brought to this court.
TFrii of error dismissed.

Gardner and Toionsend, JJ., concur.

Mixon & Forrester, for plaintiff in error.
Wright & Reddick, contra.